EXHIBIT 10.11

AMENDMENT TO
ASTORIA FINANCIAL CORPORATION
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT WITH EXECUTIVE OFFICER

          This Amendment to the Amended and Restated Employment Agreement (the
“Restated Employment Agreement”) entered into as of January 1, 2000 by and
between Astoria Financial Corporation, a business corporation organized and
operation under the laws of the State of Delaware (the “Company”) and Gerard C.
Keegan (the “Executive”) is entered into as of August 15, 2007.

WITNESSETH:

          WHEREAS, the Company and Executive have previously entered into the
Restated Employment Agreement which remains in full force and effect; and

          WHEREAS, the Company has realigned its executive management staff; and

          WHEREAS, prior to such realignment the Executive served as Vice
Chairman and Chief Administrative Officer; and

          WHEREAS, following such realignment Executive has agreed to continue
to serve as Vice Chairman and Chief Administrative Officer; and

          WHEREAS, the Board of Directors of the Company has determined that it
is in the best interests of the shareholders of the Company to rescind the
Company’s mandatory retirement policy for executive officers;

          NOW THEREFORE, in consideration of the premises and the mutual
covenants and conditions hereinafter set forth, the Company and Executive hereby
agree to amend the Restated Employment Agreement as follows from and after the
date hereof:

           A)     

Section 4. Cash Compensation. of the Restated Employment Agreement is amended to
replace the salary set forth in such Section from an initial annual rate of
Three Hundred Seventy Five Thousand Dollars ($375,000) to an initial annual rate
of Five Hundred Twenty Four Thousand Dollars ($524,000) which the Company and
Executive acknowledge is Executive’s current rate of annual salary.

 

Page 1 of 3

--------------------------------------------------------------------------------




           B)     

Section 9. Termination of Employment with Severance Benefits. and Section 18.
Notices. of the Restated Employment Agreement are amended by amending Section
9(b) and Section 18 to provide that the address of Thacher Proffitt & Wood is
Two World Financial Center, New York, New York 10281.

    C)     

Section 10. Termination without Additional Company Liability. of the Restated
Employment Agreement is amended by deleting Section 10(a)(v).

    D)     

Section 33. Compliance with Section 409A of the Code. is added to the Restated
Employment Agreement to state as follows:

   

          Section 33. Compliance with Section 409A of the Code.

          In the event that this Agreement is construed to be a non-qualified
deferred compensation plan described in section 409A of the Code, the Agreement
shall be operated, administered and construed so as to conform to the
requirements of section 409A.

      E)     

The Restated Employment Agreement is in all other respects confirmed and
ratified and the Restated Employment Agreement, as amended by this amendment
remains in full force and effect.

 

          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed and Executive has hereunto set his hand, all as the 15th day of August
2007.

 

Attest:  

ASTORIA FINANCIAL CORPORATION

          /S/ Alan P. Eggleston   By:    /S/ George L. Engelke, Jr. Alan P.
Eggleston   Name: George L. Engelke, Jr.     Title: Chairman and Chief Executive
Officer   [Seal]                 /S/ Gerard C. Keegan     Gerard C. Keegan


Page 2 of 3

--------------------------------------------------------------------------------




STATE OF NEW YORK )         )   SS.:   COUNTY OF NASSAU )      

          On this 15th day of August 2007, before me, the undersigned,
personally appeared George L. Engelke, Jr., personally known to me or proved to
me on the basis of satisfactory evidence to be the individual(s) whose name(s)
is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

  /S/ Marygrace Farruggia             Notary Public   Marygrace Farruggia  
Notary Public, State of New York   No. 4998931   Qualified in Suffolk County  
Commission Expires 7/13/2010


STATE OF NEW YORK )         )   SS.:   COUNTY OF NASSAU )      

          On this 15th day of August 2007, before me, the undersigned,
personally appeared Gerard C. Keegan, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

  /S/ Marygrace Farruggia             Notary Public   Marygrace Farruggia  
Notary Public, State of New York   No. 4998931   Qualified in Suffolk County  
Commission Expires 7/13/2010


Page 3 of 3

--------------------------------------------------------------------------------